DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “coupled permanently to one another among one another” and it is not clear what is meant by the limitation “among one another”. Is this meant to convey that each slat is surrounded by other slats? If so, are they surrounded on all sides by other slats or are they positioned parallel to one another to form a flat surface? Does this limitation simply refer to the fact that each slat is part of a larger set of slats? Examiner interprets this limitation to mean that the limitation refers to the parallel configuration of the slats, as they are arranged side by side in the extended position and stacked in the stowed position.
In claim 5, lines 3-4, the limitation that “a single connecting strap which extends continuously over an entire length of the slats” is confusing, as it is not clear if this strap is intended to extend along the length of all the slats in a longitudinal direction in relation to the vehicle, or if the strap extends along the length of a single slat in a vehicle width direction. Examiner interprets the limitation to mean that the strap extends along the entire length of a single slat in the vehicle width direction.
In claim 9, line 3, it is not clear how the connecting straps can be connected detachably to the slats while the slats are “coupled permanently to one another by at least one flexible connecting strap”, as claimed in claim 1. Is the strap detachable or permanently connected?
In lines 4-5 of claim 10, it is unclear what is meant by “welt” and “welt grooves”. It is believed the connection is a tongue and groove connection and examiner has treated it as such in the prior art search.
Claim 13 recites the limitation "the slat composite" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Englehardt (US Pat 4,550,945).
Englehardt discloses a closure for a load container, such as an open bed of a truck. The closure comprises elongated panels 2-8, or “dimensionally stable slats”,  which are permanently coupled to one another by a living hinge 14, 15, or “flexible connecting strap”, and are positioned next to one another when in an extended state (see Figure 1) and stacked on top of another against a support 9, or “receiving space”, in a stowed position (see Figure 2). The living hinges 14, 15, or “flexible connecting straps”, extend along the entire length of each panel, or “slat”, and are made from a thin layer of nylon, or “film”, and are joined to the panels 2-8, or “slats”, by epoxy layer 16, making the configuration in which the panels 2-8, or “slats”, are connected predominantly inelastic and limited in excess movement (see Col. 4, lines 10-14). 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlecht (US PG Pub 2004/0232720).
Schlecht discloses a protection device 1a for a loading area of a motor vehicle which covers the loading area with a plurality of lamella 9, or “slats”, which are coupled to one another in the extended state (see Figure 5) and are stacked on top of one another in a receiving space 2a in the stowed position (see Figure 6). The slats are permanently connected to one another by a plurality of tension means 10, or “flexible connecting straps” (see Figure 7) that are spaced apart parallel to one another. The tension means 10, or “flexible connecting straps”, are formed from tear-proof plastic strings, making them predominantly inelastic.
Claims 1-2, 6 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan (US PG Pub 2009/0236870).
Duncan discloses a covering apparatus for a loading space of a vehicle comprised of a plurality of panels 1-7, or “slats”, which are coupled to one another in an extended state (see Figures 1, 3) and are stacked on top of one another in a receiving space 9 in a stowed position (see Figure 9). The panels 1-7, or “slats”, are coupled to one another by a piece of flexible, moisture repellent, textile fabric 8, or a “flexible connecting strap” which is materially bonded so as not to interfere with the folding of the slats (see Paragraph 26, lines 4-8) and extends the entire width of the slat (see Figure 2).
Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apolzer et al. (US Pat. 4,747,441).
Apolzer et al. disclose a covering apparatus 10 for a loading space of a vehicle comprised of a plurality of slats 16 which are coupled to one another in an extended state (see Figure 1) and are stacked on top of another in a receiving space 100 in a stowed position (see Figure 2). The slats are coupled to one another by a plurality of flexible hinges 68, 70, or “flexible connecting straps” (see Figures 3, 5). Two adjacent slats are connected by means of a flexible hinge 68, 70, or “connecting strap”, (see Figures 3, 5) which has oppositely situated face-end regions having a tongue profile meant to engage a complementary tongue groove profile on adjacent slats (see Figures 5, 8). 
Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pompili et al. (US PG Pub 2019/0389287).
Pompili et al. disclose a rigid tonneau cover 20 that is arranged over a loading space of a vehicle 10. The covering is comprised of a plurality of slats 30 which are permanently coupled to one another by a reinforcing mechanism 700, or “connecting strap”, (see Paragraph 71, lines 1-7). The slats are coupled to one another in the extended position (see Figure 1) and are stacked on top of one another in a magazine 28, or “receiving space”, when they are in the stowed position (see Figures 2, 5a). The slats have a slide, or “side part”, on each end that are placed in a guide rail 24, or “lateral guide”, that is attached to the vehicle. The slats have interlocking profiles that allow each slat to be engaged with the adjacent slats when the cover is in the extended position; the profiles connect to one another when being moved out of the magazine 28, or “receiving space” (see Paragraph 67-68).
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 recites a covering apparatus for a loading space of a vehicle having a plurality of slats that are adjacently connected by a flexible connecting strap having a profile on each end that engages a complementary profile on the adjacent slats. The connecting strap is connected to the bottom of the slat when it is in the extended position and is tensioned when in the extended position and in the stowed position. The prior art does not properly teach or suggest such a configuration, making claim 11 allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reinsch et al. (US Pat 5,335,961) disclose a covering apparatus for the passenger loading space of a vehicle comprised of slats that are connected by a drive cable and have a guide track for use with guide members located on each side of the slats that are stacked on top of one another when in the stowed positioned and extended adjacent one another in the extended position. Rodosta (US Pat 6,095,588) discloses a covering apparatus for a loading space of a vehicle having a plurality of panels connected by a plurality of hinges covered by flexible straps. Copp et al. (US Pat 6,321,819) disclose a covering apparatus for a loading space of a vehicle comprised of a plurality of slats that are coupled to one another in an extended state and stacked on top of one another in a receiving space in a stowed position. Bernardo (US Pat 6,113,176) discloses a covering for a loading space of a vehicle comprised of a plurality of slats having a laminated material bonded to the slats. Weltikol et al. (US Pat 9,597,995) disclose a covering for a loading space of vehicle having a plurality of panels stacked on top of one another and stored in a receiving space when in a stowed position and connected to one another in an extended position. Nania (US Pat 9,266,416) discloses a covering for a loading space of a vehicle comprised of a plurality of panels that are connected when extended and stacked on top of another when in a stowed position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/             Examiner, Art Unit 3612                                                                                                                                                                                           

/Joseph D. Pape/             Primary Examiner, Art Unit 3612